Citation Nr: 1201359	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-19 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran appeared for an RO hearing in February 2009 and a Travel Board hearing in September 2010.


FINDING OF FACT

The evidence of record, viewed as a whole, establishes that the Veteran's PTSD was incurred as a result of an in-service personal assault.


CONCLUSION OF LAW

PTSD was incurred as a result of service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the current appeal, the Board has considered whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).    Given the Board's fully favorable disposition of the matter on appeal, however, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

Generally, in order to establish service connection for a particular disorder, the evidence of record must demonstrate that a disease or injury resulting in a current disability was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, service connection for PTSD requires medical evidence showing a diagnosis of the condition; a link, established by the medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a stressor during service to support a claim for PTSD will vary depending on whether the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the Veteran was engaged in combat with the enemy or was a prisoner of war (POW), and the claimed stressor is related to combat or POW experiences (in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service), the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

Where, however, VA determines that the Veteran did not engage in combat with the enemy and was not a POW, or the claimed stressor is not related to combat or POW experiences, the Veteran's lay statements, by themselves, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other credible evidence corroborating the stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such corroborating evidence cannot consist solely of after-the-fact medical evidence containing an opinion as to a causal relationship between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

That notwithstanding, effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f) was amended to redesignate former paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads: if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  

In PTSD cases in which the Veteran asserts personal assault as the in-service stressor, VA has provided for special evidentiary development procedures, including interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis.  See Patton v. West, 12 Vet. App. 272, 280 (1999).  Specifically, in claims concerning in-service personal assault, alternative forms of evidence (i.e., evidence other than service records) may be used to corroborate the Veteran's account of an in-service assault.  Examples of such evidence include records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease; statements from family members, roommates, fellow service-members, or clergy; or evidence of behavioral changes following the claimed assault, such as a request for a transfer to another military occupational specialty (MOS) or duty assignment, deterioration in work performance, substance abuse, unexplained economic or social behavior changes, episodes of depression, panic attacks, or anxiety without an identifiable cause.  See 38 C.F.R. § 3.304(f)(4); see also Gallegos v. Peake, 22 Vet. App. 329 (2008).

In the present case, the Veteran's VA outpatient treatment records confirm a diagnosis of PTSD since November 2006.  This diagnosis has not been seriously questioned by any subsequent VA treatment providers and was confirmed during an August 2009 VA examination.  In short, the evidence firmly establishes a current PTSD diagnosis.

The question thus becomes whether the Veteran's diagnosis is predicated on a corroborated in-service stressor event, and the Board notes that the record does not indicate, nor does the Veteran assert, that PTSD resulted from participation in combat with the enemy during service.  Rather, he has described two distinct stressful events, with the fullest description of such events found in a July 2007 lay statement and in the transcripts of his two VA hearings.

The Veteran's primary reported stressor concerns a personal assault incident in which he was raped by another man during service.  During VA outpatient treatment in June 2007, he noted that this incident occurred at a Singapore hotel in November 1971.  This incident is not described in the Veteran's service records and was not addressed during private psychiatric treatment between November 1979 and January 1980.  That having been noted, the Veteran's assertion as to the incident have been consistent since his initial VA PTSD treatment in November 2006, which predated the receipt of his December 2006 claim.  The Board has also considered the graphic nature of the incident - and the likely stigma that such incident would carry during the Vietnam era - in determining whether corroboration of the incident would be in any way feasible.

Second, the Veteran has asserted that PTSD was in part caused by witnessing an explosion aboard the U.S.S. Enterprise in January 1969.  The Board notes that the record contains documentation of such an explosion, and the Veteran's own service personnel records confirm that he served on the U.S.S. Enterprise at the time of the explosion.  This stressor is thus deemed corroborated, with the remaining question being whether there exists a link, established by the medical evidence, between current PTSD symptoms and the stressor.


Both claimed stressors are referenced in VA outpatient treatment reports.  Notably, the June 2007 report indicates that many of the Veteran's PTSD symptoms began after the sexual assault incident and are among the factors establishing that the criteria for a PTSD diagnosis had been met.  

The Veteran underwent a VA psychiatric examination in conjunction with his claim in August 2009.  This examination was conducted by a psychologist who reviewed the Veteran's claims file in its entirety.  The examiner referenced the Veteran's post-service PTSD treatment, beginning in November 2006, and stressed that there were multiple references to military sexual trauma but very few as to the explosion aboard the U.S.S. Enterprise.  The examiner found that the Veteran never expressed psychological distress regarding the explosion but did repeatedly refer to both the in-service assault and a post-service beating incident involving a friend "that contributed to or aggravated his PTSD."  The examination report also reflects the Veteran's reports of being subjected to homophobic mocking and threats following the assault incident, as well as fear for his own life.  Moreover, the examiner noted that the Veteran underwent "a period of instability" following service, in which he was unemployed for approximately three years.  Finally, the examiner observed that the Veteran's PTSD appeared to be "more severe when he was first seeking treatment," and current symptoms included reexperiencing symptoms, avoidance symptoms, avoidance of sex, and hyperarousal.  

Based upon the above findings, the examiner found that the Veteran's PTSD was more likely than not "due" to military sexual trauma and was "aggravated" by the post-service trauma involving a beating by a friend and former co-worker.  The examiner also found it less likely than not that the in-service explosion upon the U.S.S. Enterprise resulted in significant PTSD symptoms, as the Veteran reported occasional nightmares but not persistent and recurrent symptoms as a result of that incident.  Further in the discussion, the examiner also noted that "the secondary trauma" was the post-service beating by the Veteran's friend.  In finding that the Veteran's PTSD was more likely than not due to military sexual trauma, effects including no sexual relationship with his wife, social withdrawal, and isolation were noted.  

Given the VA examiner's opinion, the Board finds that it is less likely than not that the corroborated explosion aboard the U.S.S. Enterprise was a significant causal factor with PTSD.  That notwithstanding, the August 2009 VA examination report clearly establishes the claimed rape incident as a primary factor in the development of PTSD.  The Board notes that this incident is not indicated in the service records and is not otherwise clearly confirmed by the record, although it appears that the RO expended very little effort to pursue corroboration of this stressor despite the Veteran's detailed statements.  In this regard, however, the Board is mindful of the emphasis on interpretation of behavior changes by a medical/mental health professional in determining the occurrence of a personal assault incident, as stressed in 38 C.F.R. § 3.304(f)(4).  Here, the August 2009 VA examiner, who reviewed the entire claims file, noted patterns in the Veteran's PTSD that were consistent with the reported incident, including a period of economic instability immediately following service, a disability picture that was most severe at the outset of treatment and appeared to have improved, and such current symptoms as reexperiencing and avoidance behavior in regard to sexual activity.

The Board also finds that the Veteran is a credible witness.  His reported history as to the rape incident was not documented prior to November 2006.  However, a review of his lay statements, his statements during treatment, and his hearing testimony reflects a consistent description of a graphic incident that occurred at a specific location and time.  As noted above, the stigma of a homosexual rape incident during the Vietnam era and in the following decade may account for the fact that the Veteran did not report the incident during service or during his private psychiatric treatment between November 1979 and January 1980.

Finally, the Board is aware that the August 2009 VA examination report indicates that a post-service assault incident was a causal factor with regard to PTSD as well.  The question for the Board, however, is whether there was a causal relationship between PTSD and a corroborated in-service incident, not whether that was the only causal factor.  Moreover, the way that the VA examination findings are phrased indicates that the post-service incident was an aggravating factor in regard to a disability that was ultimately due to the in-service sexual trauma.

Overall, the Veteran's own credible testimony, his personal history following service, and the specific nature of his symptoms since November 2006 result in the conclusion that it is substantially more likely than not that the reported in-service rape incident actually occurred.  Moreover, this incident has been clearly established as a primary causal factor leading to the current diagnosis of PTSD.  As such, all three criteria for the grant of service connection for PTSD under 38 C.F.R. § 3.304(f) have been met, and the claim is granted in full.
  

ORDER

Service connection for PTSD is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


